541 So.2d 1369 (1989)
M. Barry SEMLER, Appellant,
v.
CITICORP SAVINGS OF FLORIDA, a Federal Savings and Loan Association, Appellee.
No. 87-2795.
District Court of Appeal of Florida, Fourth District.
May 3, 1989.
M. Barry Semler, Santa Barbara, Cal., pro se.
Anne M. McCormick, Don A. Lynn and John E. Meagher of Shutts & Bowen, Miami, for appellee.
PER CURIAM.
The appellant, pro se, has filed a timely appeal from a deficiency judgment entered by the trial court approximately one year after the mortgage foreclosure. Appellant seeks to intertwine matters pertaining to the original mortgage foreclosure with those issues directed toward the entry of the deficiency judgment. However, we are without jurisdiction to consider any arguments directed toward the entry of the original foreclosure, as no timely appeal was taken from that judgment.
As to the deficiency judgment, appellant argues, in essence, that there was a denial of due process and abuse of discretion by the trial court. The record before us fails to support appellant's position in either regard. Appellant was clearly given notice of the application for deficiency judgment, and an opportunity to be heard. At oral argument, appellant candidly conceded that he did not appear at the hearing on the deficiency judgment, nor did he *1370 make any attempt to seek a continuance, so that he might have more time to travel from California to Fort Lauderdale for purposes of attending the hearing. Accordingly, we find no impropriety in the trial court's entry of a deficiency judgment, and we therefore affirm.
DELL, WALDEN and POLEN, JJ., concur.